Name: Decision of the General Court of 11 July 2018 on the lodging and service of procedural documents by means of e-Curia
 Type: Decision
 Subject Matter: documentation;  justice;  executive power and public service;  information technology and data processing;  EU institutions and European civil service
 Date Published: 2018-09-25

 25.9.2018 EN Official Journal of the European Union L 240/72 DECISION OF THE GENERAL COURT of 11 July 2018 on the lodging and service of procedural documents by means of e-Curia THE GENERAL COURT, Having regard to the Rules of Procedure and, in particular, Article 56a(1), (2) and (5) thereof Whereas: (1) In order to take account of developments in communication technology, an information technology application has been developed to allow the lodging and service of procedural documents by electronic means. (2) This application, which is based on an electronic authentication system using a combination of a user identification and a password, meets the requirements of authenticity, integrity and confidentiality of documents exchanged. (3) Having regard to the advantages of the immediacy of paperless communication offered by this application, its use has become mandatory for the lodging and service of procedural documents in proceedings before the General Court, HAS DECIDED AS FOLLOWS: Article 1 The information technology application known as e-Curia, common to the constituent courts of the Court of Justice of the European Union, allows the lodging and service of procedural documents by electronic means under the conditions laid down by this Decision. Article 2 Use of this application shall require the opening of an access account and use of a personal user identification and password. Article 3 A procedural document shall be lodged by e-Curia where the representative's user identification and password have been used to effect the lodging. Use of the representative's personal user identification and password for the lodging of a procedural document shall constitute the signature of the document concerned. Article 4 A procedural document lodged by means of e-Curia must be accompanied by the annexes referred to therein and a schedule listing such annexes. Article 5 A procedural document shall be deemed to have been lodged for the purposes of Article 72(2) of the Rules of Procedure at the time of the representative's validation of lodging of that document. The relevant time shall be the time in the Grand Duchy of Luxembourg. Article 6 Procedural documents, including judgments and orders, shall be served by e-Curia on the holders of access accounts in the cases which concern them. The intended recipients of the documents served referred to in the preceding paragraph shall be notified by email of any document served on them by means of e-Curia. A procedural document shall be served at the time when the intended recipient (representative or assistant) requests access to that document. In the absence of any request for access, the document shall be deemed to have been served on the expiry of the seventh day following the day on which the notification email was sent. Where a party is represented by more than one agent or lawyer, the time to be taken into account in the reckoning of time limits shall be the time when the first request for access was made. The relevant time shall be the time in the Grand Duchy of Luxembourg. Article 7 Where it is technically impossible to lodge a procedural document by e-Curia, the user must notify immediately the Registry of the General Court by email (GC.Registry@curia.europa.eu) or by fax (+352 43032100), indicating:  the type of document the user wishes to lodge,  where appropriate, the relevant time limit for the lodging of that document,  the nature of the technical impossibility identified, for verification by the staff of the institution if it is due to the unavailability of e-Curia. If the representative is bound to comply with a time limit, he shall transmit a copy of the document to the Registry of the General Court by any appropriate means (lodging of a paper version or transmission by post, email or fax). That transmission must be followed by the lodging of the document by e-Curia as soon as it is again technically possible to use that application. The General Court or the President of the General Court will if necessary give a ruling on the acceptance of a document lodged by e-Curia after the prescribed time limit, taking into consideration information provided by the party lodging that document to prove that it was technically impossible to lodge that document by e-Curia before the prescribed time limit. Where the use of e-Curia is technically impossible and if urgency requires, the Registrar shall transmit the procedural documents by any means appropriate. That transmission must be followed by service by e-Curia as soon as it is again technically possible to use that application. Article 8 The Registrar shall draw up the conditions of use of e-Curia and ensure that they are observed. Any use of e-Curia contrary to those conditions may result in the deactivation of the access account concerned. The General Court shall take the necessary steps to protect e-Curia from any abuse or malicious use. Users shall be notified by email of any action taken pursuant to this Article that prevents them from using their access account. Article 9 This decision shall replace the decision of the General Court of 14 September 2011 on the lodging and service of procedural documents by means of e-Curia (1). Article 10 This decision shall enter into force on the first day of the third month following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 11 July 2018. The Registrar E. COULON The President M. JAEGER (1) OJ C 289, 1.10.2011, p. 9.